   Case: 1:18-cv-01713 Document #: 116 Filed: 07/05/19 Page 1 of 2 PageID #:1774




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION




                                                        Civ. A. No. 1:18-cv-01713
IN RE AKORN, INC. DATA INTEGRITY
SECURITIES LITIGATION                                   Hon. Matthew F. Kennelly




                DECLARATION OF ANDREW J. ENTWISTLE
   IN SUPPORT OF LEAD PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

       I, Andrew J. Entwistle, declare as follows:

       1.      I am a member in good standing of the bar of the State of Illinois and of this Court.

I am the Managing Partner of the law firm Entwistle & Cappucci LLP (“Entwistle & Cappucci”).

I submit this declaration in support of Lead Plaintiffs’ Motion for Class Certification.

       2.      Lead Plaintiffs Gabelli & Co. Investment Advisors, Inc. and Gabelli Funds, LLC

have actively supervised the prosecution of this action to date, including reviewing pleadings and

substantive motion papers, have provided to counsel for review and production in excess of 20,000

internal documents and have participated in strategic decisions and settlement discussions,

including in-person attendance at a full-day mediation session on May 3, 2019.

       3.      Attached as Exhibit A hereto is a true and correct copy of the Expert Report of

David I. Tabak, PhD.
   Case: 1:18-cv-01713 Document #: 116 Filed: 07/05/19 Page 2 of 2 PageID #:1774




       I hereby declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge.


Dated: July 5, 2019                                  /s/ Andrew J. Entwistle
       Austin, Texas                                 Andrew J. Entwistle


                    CERTIFICATE OF SERVICE BY ELECTRONIC MEANS

       I, Brendan J. Brodeur, hereby certify that on July 5, 2019, service of the foregoing

DECLARATION OF ANDREW J. ENTWISTLE IN SUPPORT OF LEAD PLAINTIFFS’

MOTION FOR CLASS CERTIFICATION was accomplished pursuant to ECF as to Filing

Users and I shall comply with LR 5.5 as to any party who is not a Filing User or represented by a

Filing User.



                                     /s/ Brendan J. Brodeur
                                     Brendan J. Brodeur




                                                2
